 

 

Case 3:19-cv-02271-C Document 14 Filed 11/14/19 Page1lofi1 PagelD 32

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

JOHN W. McDONALD, )
)
Plaintiff, )
)
Vv. )
)
SOUTHWEST RECOVERY )
SERVICES, INC., )
)

Defendant. ) Civil Action No. 3:19-CV-2271-C

ORDER
The parties have indicated to the Court that they have settled this civil action.
Accordingly, this case is ADMINISTRATIVELY CLOSED without prejudice to its being
reopened to enter an order of dismissal or to enter other orders if the settlement is not
consummated. Counsel in this case are ORDERED to file the papers necessary to dismiss this
action on or before 60 days from ths date of this order.

. ff
SO ORDERED this_/4 day of November, 2019.

  
    

 

Ex RUI ED STATES DIS
